                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  DEBORAH LAUFER,
                        Plaintiff,                  CIVIL ACTION NO.
  v.                                                1:19-cv-5443-TWT
  EMORY UNIVERSITY,
                        Defendant.

                                      ORDER

       The parties having announced that the above case is settled, the Court directs

the Clerk to administratively close the case. The parties shall execute the settlement

documents and file the dismissals consistent with their Notice of Settlement

[Doc. 8].

       SO ORDERED, this 21st day of January, 2020.



                                            /s/ Thomas W. Thrash
                                            THOMAS W. THRASH, JR.
                                            UNITED STATES DISTRICT JUDGE
